PER CURIAM.
Appellant’s sole point argued on the appeal is that his arrest for a misdemeanor, having been made without a warrant, was unlawful and thereby justified appellant in the use of violence in resisting such arrest. This point must be decided adversely to appellant because there is in the record substantial competent evidence to support the trial court’s finding that appellant was lawfully arrested on fresh pursuit after committing the misdemeanor of reckless driving in the presence of the arresting officer. Crum v. State, Fla.App.1965, 172 So.2d 24. F.S.1967, Section 901.15(1), F.S.A.
Affirmed.
OWEN, J., and ADAMS, ALTO, Associate Judge, concur.
McCAIN, J., dissents, with opinion.